DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5-12, and 15-20 are allowed because the prior art of record, fails to anticipate or render obvious the features of:
A method, comprising: performing registration by a user equipment (UE) in a first public land mobile network (PLMN) connecting to a first access management function (AMF) that supports Access Traffic Steering Switching and Splitting (ATSSS); 
establishing a multi-access (MA) Protocol data unit (PDU) session in the first PLMN, wherein the MA PDU session is established over both a first radio access technology (RAT) access type and a second RAT access type; 
determining whether to maintain the MA PDU session when moving from the first PLMN/AMF to a second PLMN/AMF that does not support ATSSS; and 
locally releasing the MA PDU session over the first RAT access part based on an ATSSS-not-supported indicator received from the second PLMN/AMF, wherein the UE releases user plane resources of the MA PDU session over the second RAT access part in the first PLMN. (see claims 1 and 11).

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643